DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 29 Oct 2021 has been entered. Claims 1, 3-7, and 9-12 remain pending in the application. Applicant’s amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 31 Aug 2021.
Allowable Subject Matter
Claims 1, 3-7, 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 7 are indicated as allowed for claiming, along with the entirety of the claim limitations, “wherein: a valve case accommodating the regulator valve, the biasing member, and the support in an interior space of the valve case, and the regulator valve comprises a valve body having a flange, a seal seat, and a second seal ring having an outer diameter larger than that of the first seal ring; the second seal ring is accommodated inside the flange, and wherein: on a cross-section including and along the central axis of the cylinder, the second seal ring is surrounded by the flange and the seal seat, except a gap between the flange and the seal seat; and the valve case comprises a ring-shaped edge protrusion protruding toward the interior space and being configured to abut the second seal ring exposed at the gap between the flange and the seal seat”.  This limitation is neither anticipated by, nor rendered obvious over, the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753